     Case 3:21-cv-00639-BEN-DEB Document 5 Filed 05/12/21 PageID.22 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   SCOTT J. RICKES, an individual,              )   Case No.: 3:21-cv-00639-BEN-DEB
12                      Plaintiff,                )
                                                  )   ORDER GRANTING JOINT
13   v.                                           )   MOTION FOR EXTENSION
14                                                )
     COAST PROFESSIONAL, INC.,
                                                  )   [ECF No. 4]
15                      Defendant.                )
16 I.      INTRODUCTION
17
           Plaintiff SCOTT J. RICKES (“Plaintiff”) brings this action for violations of the (1)
18
     Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”), and (2)
19
     Rosenthal Fair Debt Collection Practices Act, CAL. CIV. CODE §1788, et seq.
20
     (“RFDCPA”), against Defendant COAST PROFESSIONAL, INC. Compl., ECF No. 1.
21
           Before the Court is the Joint Motion to Extend the Time for Defendant to Respond
22
     to the Complaint (the “Joint Motion”). ECF No. 4. After considering the papers
23
     submitted, supporting documentation, and applicable law, the Court GRANTS the Joint
24
   Motion.
25 II.  BACKGROUND
26
        On April 13, 2021, Plaintiff the complaint in this matter, alleging Defendant
27
   unlawfully attempted to collect on a debt in violation of the FDCPA and RFDCPA. See
28
   Compl., ECF No. 1.
                                                -1-
                                                                             3:21-cv-00639-BEN-DEB
     Case 3:21-cv-00639-BEN-DEB Document 5 Filed 05/12/21 PageID.23 Page 2 of 2



 1
           On April 21, 2021, Plaintiff served Defendant with the complaint, meaning
 2
     Defendant’s deadline to respond is May 12, 2021. ECF No. 3; see also ECF No. 4 at 2.
 3
           On May 10, 2021, Plaintiff and Defendant filed the instant Joint Motion, seeking
 4
     to extend Defendant’s deadline to respond to June 11, 2021. ECF No. 4.
 5 III.    LEGAL STANDARD
 6
           Rule 12 of the Federal Rules of Civil Procedure requires a defendant to file a
 7
     responsive pleading within either (1) twenty-one days of being served with the summons
 8
     and complaint or (2) sixty days after the request for a waiver was sent. Pursuant to the
 9
     Local Rules, “[e]xtensions of time for answering, or moving to dismiss a complaint will
10
     only be secured by obtaining the approval of a judicial officer, who will base the decision
11
     on a showing of good case.” S.D. Cal. Civ. R. 12.1. Thus, “[i]n the Southern District,
12
     court approval is required for any extension of time to answer or move to dismiss the
13
     complaint.” Phillips, Virginia A., et al., Rutter Group Prac. Guide: Fed. Civ. Pro. Before
14
     Trial, § 8:913 (The Rutter Group April 2020).
15
     IV.   DISCUSSION
16
           The Parties request one month extension to allow Defendant to complete its
17
     investigation of Plaintiff’s claims as well as to explore early settlement of the case. ECF
18
     No. 4 at 2, ¶ 4. The Court finds this represents good cause for the extension.
19
     V.    CONCLUSION
20         For the above reasons, the Court GRANTS the Parties’ requested extension.
21 Defendant’s deadline to file a responsive pleading is extended from May 12, 2021 to June
22 11, 2021.
23
           IT IS SO ORDERED.
24
     DATED:       May 12, 2021
25                                                        HON. ROGER T. BENITEZ
26                                                         United States District Judge

27
28

                                                 -2-
                                                                             3:21-cv-00639-BEN-DEB
